Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 27, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00650-CV



                IN RE COLLEEN ROBERTS, ET AL, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-16515

                        MEMORANDUM OPINION

      On August 3, 2015, relators Colleen Roberts, Roberts Tax Appeals, LLC,
Robin Woodward, Miles Woodward, Woodward Services, LLC, and Dennis
Woodward filed a petition for writ of mandamus in this court. See Tex. Gov’t
Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In the petition,
relators ask this court to compel the Honorable Robert Schaffer, presiding judge of
the 152nd District Court of Harris County, to set aside his order denying relators’
plea to the jurisdiction and to dismiss the real party-in-interest’s claims for lack of
standing.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.




                                          2